Title: From George Washington Craik to James Montgomery, 21 February 1797
From: Craik, George Washington
To: Montgomery, James


                        
                            Sir, 
                            Philadelphia 21st Feby 1797
                        
                        In acknowledging the receipt of Your Letter of the 17th instant, I am directed
                            by the President of the United States to inform you that it is his intention to say nothing
                            more respecting Your application for redress, but to let things remain as they are.
                        The enclosed Certificates are all the President has in his possession and as
                            they may be of service to You they are herewith returned. I am Sir, Your Hble Servt
                        
                            George W. Craik
                            
                        
                    